In an action to recover for services rendered as an electrician and maintenance man in appellant’s plant, judgment, entered on the verdict of a jury in favor of respondent, reversed on the law and the facts and a new trial granted, with costs to abide the event. The verdict, implying that respondent was discharged in breach of the terms of the employment agreement, is against the weight of the evidence. There is no sufficient proof of damages to support the verdict on the cause of action for fraud. The stipulation as to. damages under the contract theory did not apply to the fraud action and we are unable to say whether the verdict is based upon the first or second cause of action. Johnston, Adel and Wenzel, JJ., concur; Holán, P. J., and Sneed, J., dissent and vote to affirm. [See post, p. 951.]